268 F.2d 899
106 U.S.App.D.C. 24
Rollan V. FOREMAN, Sr., Appellantv.UNITED STATES of America, Appellee.
No. 15007.
United States Court of Appeals District of Columbia Circuit.
Argued June 19, 1959.Decided June 25, 1959.

Mr. Arthur E. Neuman, Washington, D.C.  (appointed by the District Court), for appellant.
Mr. William W. Greenhalgh, Asst. U.S. Atty., for appellee.  Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher and Edward C. O'Connell, Asst. U.S. Attys., were on the brief for appellee.
Before WILBUR K. MILLER, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
Rollan V. Foreman, Sr., was convicted of manslaughter.  He was the caretaker of a cemetery and fired his gun toward certain small boys who were intruders.  A nine-year-old lad was killed.


2
We have carefully considered his points on appeal but find no error.


3
Affirmed.